DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on March 28, 2022 has been entered.  Claims 1, 22-24, and 27 have been amended.  As such, Claims 1-9, 14, 15, 19, 20, 22-24, and 27 are pending in the application, with Claims 6, 8, 14, and 15 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication No. 1,035,239 to Humatro Corporation (“Humatro”) in view of U.S. Patent Application Publication No. 2004/0096656 to Bond (“Bond”) and U.S. Patent No. 3,838,692 to Levesque (“Levesque”), and further in view of U.S. Patent No. 5,225,047 to Graef et al. (“Graef”).
With regard to Claims 1 and 27, Humatro discloses a fibrous structure comprising fibers made from a non-naturally occurring (i.e. modified) polysaccharide, such as water-based starch.  See, e.g., Abstract, paragraphs [0016], [0041], and [0044] to [0048], entire document.  Humatro discloses that the starch fiber is derived from a polymer composition comprising a polysaccharide, such as amylopectin polymer, paragraph [0043], and water.  Paragraph [0040].  Humatro also discloses that the starch fiber can be crosslinked via a crosslinking agent.  Paragraphs [0079] and [0081].  The modified starch fibers are absorbent and flexible, and suitable for use in toilet tissues, sanitary napkins, wet wipes, and other absorbent nonwoven media.  Paragraphs [0040], [0096], and [0134].  Humatro discloses that the fibrous structure comprises a first layer comprising a plurality of modified starch fibers provided in a monocomponent form from a modified starch blend.  See, e.g., paragraphs [0058], [0064], [0110], and [0132].  
Humatro does not disclose that the fibrous structure includes a discrete second layer comprising a plurality of wood pulp fibers.  However, Humatro does suggest that its starch fibers can be combined with additional materials in the formation of composite textile products, such as diapers, feminine products, or wipes.  Paragraphs [0095] and [0133].  Bond is also related to fibers spun from material that includes starch.  See, e.g., Abstract, entire document.  Bond discloses that such fibers are useful in nonwoven fabrics for personal hygiene articles, including toilet tissues, wipes, diapers, or feminine pads.  Paragraphs [0076] and [0107].  Bond discloses that the resulting fabric can be provided with a plurality of solid additives, such as naturally occurring cellulosic fibers.  Paragraph [0106].  Bond further notes that the starch fibers can be combined with natural fibers such that the “natural fibers may be blended together in the forming process or used in discrete layers.”  Id. (emphasis added).  Levesque is also related to nonwoven fabric materials suitable for use in absorbent, sanitary products.  See, e.g., Abstract, column 7, lines 29-35, entire document.  Levesque teaches that suitable cellulosic fibers for such applications include pulp fibers, cotton linters, protein fibers, wool, and silk.  Column 4, lines 6-18.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a plurality of solid additives, such as wood pulp fibers, to the starch fibers disclosed by Humatro, either as a blend or as a discrete second layer to a first layer of starch fibers, in order to render the fibrous structure suitable for use in absorbent nonwoven hygiene products, such as toilet products, wipes, and/or personal hygiene articles, as shown to be known by Bond, and since Levesque teaches that such fibers are suitable for that use in a personal hygiene article, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  
As noted above, Humatro teaches that the modified starch bend can contain cross-linking agents to cross-link the polysaccharide.  Paragraphs [0057], [0075], [0080], and [0212].  However, Humatro does not specifically teach that the crosslinking agent utilized comprises imidazolidinones.  Graef is also related to crosslinked cellulosic products useful in absorbent articles, including toilet tissues, diapers, and sanitary napkins.  See, e.g., Abstract, entire document.  Graef teaches that such cellulosic materials can be crosslinked using well known materials, such as imidazolidinones, which are commercially available in a stable form.  Column 5, lines 50-68.  Graef teaches that such crosslinking agents are urea-based, which is similar to the stated desire of Humatro to use a urea-based cross-linking agent.  See, e.g., paragraph [0078].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use imidazolidinones in the crosslinking agent disclosed by the combination of Humatro with Bond and Levesque since Graef teaches that such compounds are known for being commercially available, stable, and useful for crosslinking cellulose based resins, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to the limitation that the toilet tissue comprise a first ply and a second ply, Humatro teaches that the absorbent structure can be multi-ply.  Claim 9.  Moreover, Humatro further teaches that stacks of the fibrous structure can be made to form up to eight plies.  Paragraph [0150].  With regard to Claims 3 and 7, Bond discloses that the natural fibers can be blended with the starch fibers, paragraph [0008], or used as a discrete layer, paragraph [0106], which would provide uniform distribution or placement at the surface of the fibrous structure, respectively.  

Claims 2, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Humatro in view of Bond, Levesque, and Graef, as applied to claim 1 above, and further in view of U.S. Patent No. 5,509,915 to Hanson et al. (“Hanson”).
With regard to Claims 2, 23, and 24, the combination of Humatro with Bond, Levesque, and Graef does not disclose the features of total pore volume or effective pore radius for the absorbent article.  However, the claimed feature is obvious to provide.  Hanson is also related to an absorbent article comprising fibers and a solid additive.  See, e.g., Abstract, entire document.  Hanson discloses that an effective pore radius for fibrous absorbent articles is in the range of 20 microns to 500 microns and the total pore volume is greater than 3.75 mm3/mg.  See, e.g., Figure 13.  Hanson teaches that “[l]iquid ordinarily flows along fiber surfaces, and the fiber surfaces are the usual transport routes to the void volume defined by the interfiber spacings of the fabric structure.  By properly selecting the amounts and spatial arrangements of the wettable and nonwettable fiber surface areas per standard unit of fabric, the fluid access to the void volume of the material can be improved without adversely affecting the fluid release characteristics.”  Column 25, lines 47-54.  Hanson also teaches that effective pore sizes are measured between 20 microns to 520 microns.  Column 28, lines 54-65.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a total pore volume greater than 3.75 mm3/mg and an effective pore radius in the range of 20 microns to 500 microns in the nonwoven fabric disclosed by the combination of Humatro with Bond, Levesque, and Graef, in order to provide a material suitable for use as an absorbent article having improved liquid absorbency and retention, as taught to be known by Hanson.  With regard to Claims 20 and 22, Hanson teaches the skilled artisan that a solid additive weight amount can be less than the fibrous material in the absorbent article.  Abstract.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the solid additive amount in the fibrous structure disclosed by Humatro with Bond and Levesque with a higher bond dry weight from the fibers than the solid additive in order to provide a fibrous structure suitable for use in an absorbent article, as shown to be known by Hanson.  With regard to Claim 23, the nonwoven fabric taught by the combination of Humatro and Bond, Levesque, and Graef, further with Hanson, would inherently have the claimed pore volume enhancing system because the invention as claimed is not structurally distinguishable from said combination.  The Patent and Trademark Office does not have the facilities for examining and comparing the hypothetical property of improved pore volume.  As such, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed pore volume enhancement.  See In re Best, 562 F.2d 1252 (CCPA 197).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Humatro in view of Bond, Levesque, and Graef, as applied to claim 3 above, and further in view of U.S. Patent No. 5,087,506 to Palumbo (“Palumbo”).
With regard to Claims 4 and 5, while Bond discloses that solid additives can be present on a surface of the fibrous structure in the form of a discrete layer, the combination of Humatro with Bond, Levesque, and Graef does not disclose the manner in which the solid additives cover the surface.  Palumbo is also related to disposable absorbent article comprising a nonwoven fabric.  See, e.g., Abstract, entire document.  Palumbo discloses that the nonwoven fabric can be provided with a plurality of solid additive at the fiber surface.  See Figure 3 and column 5, lines 9-20.  Palumbo shows that the solid additive can be applied in an amount that covers less than the entire surface area of the fibrous structure and in a repeating pattern.  See Figures 7-10, column 4, lines 58-66, and column 6, lines 45-65.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the solid additive to the surface of the fibrous structure taught by the combination of Humatro with Bond, Levesque, and Graef in order to increase the absorbency of the personal hygiene article at its surface at desired portions of the surface, as taught to be known by Palumbo. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humatro in view of Bond, Levesque, and Graef, as applied to claim 1 above, and further in view of U.S. Patent No. 5,597,873 to Chambers et al. (“Chambers”).
The combination of Humatro with Bond, Levesque, and Graef does not specifically disclose using an additive that exhibits a critical surface tension of greater than about 30 dynes/cm.  However, such a feature is well known in the art.  Chambers is also related to the field of disposable absorbent articles, such as diapers.  See column 1, lines 39-45.  Chambers teaches that superabsorbent polymer additives can be intermixed with nonwoven fabrics.  Column 17, lines 54-67.  Chambers further teaches that the additive comprises an ingredient that exhibits a surface tension in the range of about 40 to 50 dynes/cm.  Column 8, line 66 - column 9, line 2.  Moreover, Chambers recognizes that surface tension is a result effective variable that can easily be adjusted to affect the ability to distribute the material.  Column 9, lines 2-30.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a superabsorbent solid additive having an ingredient exhibiting a surface tension greater than about 30 dynes/cm to the fibrous structure disclosed by Humatro and Bond, Levesque, and Graef in order to provide absorbent properties desired in a personal hygiene articles, as taught by Chambers.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humatro in view of Bond, Levesque, and Graef, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0135172 to Whitmore et al. (“Whitmore”).
The combination of Humatro with Bond, Levesque, and Graef does not specifically disclose the size of the cellulosic fiber additive.  However, it is well known in the art to provide small dimension cellulosic fiber additive.  Whitmore is also related to the field of disposable absorbent articles, such as diapers.  See Abstract, entire document.  Whitmore discloses that hydrophilic fibers, such as cotton, cotton linters, and wood pulp can be provided to the absorbent article with a length, i.e. the largest dimension of a fiber, as low as 1.0 mm.  Paragraph [0191].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide cellulosic fibers in fibrous structure of Humatro combined with Bond, Levesque, and Graef with a length of less than 6 mm, since such a length of fiber is well known to be provided in an absorbent article as shown by Whitmore, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that the previously applied references do not disclose polysaccharide fibers produced from a polymer composition comprising a polysaccharide and a crosslinking system comprising a crosslinking agent that is polycarboxylic acids, imidazolidinones, and mixtures thereof.  However, the rejections have been modified to incorporate this feature.  For example, Humatro teaches that the modified starch bend can contain cross-linking agents to cross-link the polysaccharide.  Paragraphs [0057], [0075], [0080], and [0212].  Graef teaches that wet-laid tissue products can be crosslinked using well known materials, such as imidazolidinones, which are commercially available in a stable form.  Column 5, lines 50-68.  Graef teaches that such crosslinking agents are urea-based, which is similar to the stated desire of Humatro to use a urea-based cross-linking agent.  See, e.g., paragraph [0078].  As such, the use of imidazolidinones as a cross-linking agent in the invention disclosed by Humatro is prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789